Opinion of the Court. — The circuit court certainly erred in deciding against the demurrer to evidence which was tendered by the counsel lor Beall, who was the defendant in that court. It is proven that Joseph, the plaintiff there, was bom a slave ; and it not appearing that he ever was out of the limits of this state, and the one from which it was separated, there is no law of either of them, by which slaves in that situation, can obtain freedom, or enjoy the rights of free persons, only by deed in writing, or the last will and testament of the owner, duly authenticated and recorded: but no such deed, nor will, nor certificate, of freedom in favor of Joseph, was produced at the trial. It is therefore clear, that no declaration nor promise made to a slave in this state, or for his benefit, by the owner or any other person, can be enforced by a court, either of law or equity ;* and the whole of the evidence demurred to, only goes tq prove promises and declarations of the kind which have' béen mentioned. — —Judgment affirmed.
A motion for a re-hearing was made and overruled pn a subsequent day of the term.

 In the cafe of Will, (a negro) vs. Thompfon, 15th May 1805, it wsts decided that a written contract, entered into between Mrs. Wilmot, of Maryland, the feller, and Thompfon, the purchaser of Will, at the time, and ⅝$ a, part of the contradi of faie, by which Thompfon contracted to emancipate WiJ) at the end of feven years, did not of itself amount to an emancipation, nor authorise a’fuit at common law by Will, to try his right to freedom.
After this decifion, Mrs Wiimot fifed her bill in chancery, in the Bourbon circuit court, againft Thompfon, praying fo* a fpecific performance of the contract ; that Will mi¿;ht be emancipated $ and that damages might be decreed fo her for the benefit of Will, for the time he had been held in flavery by Thompfon, beyond the feven years.
That court, after a full hearing, declared Will a free man, and empar.nelled a jury to inquire ofdamages, who returned a verdict for a fum equal to the ulual hire of anegro man, for the time he was improperly held byThompfon, This fum was alfodecreed to Mis. Wilmot, agreeable to the prayer ofthe bill.
This courty at their fpring term 1809, affirmed that decree. The caufi? flood in this court, Thompfon vs. Wilmot.